DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              DAVID L. PADRON and MICHELLE PADRON,
                            Appellants,

                                    v.

THE BANK OF NEW YORK MELLON, f/k/a THE BANK OF NEW YORK,
  AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWABS,
      INC., ASSET-BACKED CERTIFICATES, SERIES 2007-1

                                 Appellee.

                              No. 4D18-2794

                          [February 27, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Judge; L.T. Case No. 50-2017-CA-009256-
XXXX-MB.

  Samantha Neides of Loan Lawyers, LLC, Fort Lauderdale, for
appellants.

   Shannon Troutman of Albertelli Law, Tampa, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.